United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 13-1771
                        ___________________________

                          Edilmar Mateo Alonzo-Castro

                            lllllllllllllllllllllPetitioner

                                          v.

            Eric H. Holder, Jr., Attorney General of the United States

                            lllllllllllllllllllllRespondent
                                    ____________

                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                                  ____________

                         Submitted: December 17, 2013
                           Filed: December 30, 2013
                                 [Unpublished]
                                 ____________

Before MURPHY, SMITH, and SHEPHERD, Circuit Judges.
                           ____________

PER CURIAM.

      Guatemalan citizen Edilmar Alonzo-Castro petitions for review of an order of
the Board of Immigration Appeals, which upheld an immigration judge’s decision
denying him withholding of removal.1 After careful review, we conclude that the
denial of withholding of removal was supported by substantial evidence on the record
as a whole. See Malonga v. Holder, 621 F.3d 757, 764 (8th Cir. 2010) (substantial-
evidence standard for reviewing denial of withholding of removal). Accordingly, we
deny the petition for review. See 8th Cir. R. 47B.
                        ______________________________




      1
      Alonzo-Castro was also denied asylum and relief under the Convention
Against Torture, but he does not raise these claims in his brief. See Chay-Velasquez
v. Ashcroft, 367 F.3d 751, 756 (8th Cir. 2004) (petitioner waives claim that is not
meaningfully raised in opening brief).

                                        -2-